                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DERRICK M. ALLEN, SR.,            )
                                  )
                  Plaintiff,      )
                                  )
v.                                )              1:20CV1080
                                  )
DURHAM COUNTY DETENTION           )
FACILITY, et al.,                 )
                                  )
                  Defendants.     )

                                  ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

July 20, 2021, was served on the parties in this action.           (Docs.

3, 4.)    Plaintiff objected to the Recommendation.       (Doc. 5.) *

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination in accord with the Magistrate Judge’s

report.     The   court   therefore   adopts   the   Magistrate   Judge’s

Recommendation.




*    The objections assert that “employee [sic] of Durham County
[D]etention [F]acility and Correct [C]are [S]olution fail[ed] to provide
adequate health care” apparently in response to Plaintiff’s alleged
“request[] to have a root canal.” (Doc. 5 at 1.) The Complaint contains
no allegations regarding a root canal request (see generally Doc. 2) and
the objections contain no factual allegations in support of Plaintiff’s
conclusory root-canal-related contention (see generally Doc. 5).
Accordingly, any such claim fails.




     Case 1:20-cv-01080-TDS-LPA Document 7 Filed 08/11/21 Page 1 of 2
     IT IS THEREFORE ORDERED that the Complaint is dismissed.           A

Judgment dismissing this action will be entered contemporaneously

with this Order.

                                           /s/   Thomas D. Schroeder
                                        United States District Judge

August 11, 2021




                                    2



     Case 1:20-cv-01080-TDS-LPA Document 7 Filed 08/11/21 Page 2 of 2
